       Case 5:19-cv-06209-VKD Document 1 Filed 09/30/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Jose Diaz, in individual and              Act; Unruh Civil Rights Act
14     representative capacity as trustee of
       The Diaz 1998 Trust Dated January
15     26, 1998;
       Rosa Diaz, in individual and
16     representative capacity as trustee of
       The Diaz 1998 Trust Dated January
17     26, 1998;
       Venedicto Hernandez Madrigal;
18     and Does 1-10,

19               Defendants.

20
21         Plaintiff Scott Johnson complains of Jose Diaz, in individual and

22
     representative capacity as trustee of The Diaz 1998 Trust Dated January 26,

23   1998; Rosa Diaz, in individual and representative capacity as trustee of The

24   Diaz 1998 Trust Dated January 26, 1998; Venedicto Hernandez Madrigal;

25
     and Does 1-10 (“Defendants”), and alleges as follows:

26
27     PARTIES:

28
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a


                                            1

     Complaint
       Case 5:19-cv-06209-VKD Document 1 Filed 09/30/19 Page 2 of 8




 1   level C-5 quadriplegic. He cannot walk and also has significant manual
 2   dexterity impairments. He uses a wheelchair for mobility and has a specially
 3   equipped van.
 4     2. Defendants Jose Diaz and Rosa Diaz, in individual and representative
 5   capacity as trustee of The Diaz 1998 Trust Dated January 26, 1998, owned
 6   the real property located at or about 356 Keyes Street, San Jose, California,
 7   between February 2019 and May 2019.
 8     3. Defendants Jose Diaz and Rosa Diaz, in individual and representative
 9   capacity as trustee of The Diaz 1998 Trust Dated January 26, 1998, own the
10   real property located at or about 356 Keyes Street, San Jose, California,
11   currently.
12     4. Defendant Venedicto Hernandez Madrigal owned Stadium Liquors
13   located at or about 356 Keyes Street, San Jose, California, between February
14   2019 and May 2019.
15     5. Defendant Venedicto Hernandez Madrigal owns Stadium Liquors
16   (“Store”) located at or about 356 Keyes Street, San Jose, California, currently.
17     6. Plaintiff does not know the true names of Defendants, their business
18   capacities, their ownership connection to the property and business, or their
19   relative responsibilities in causing the access violations herein complained of,
20   and alleges a joint venture and common enterprise by all such Defendants.
21   Plaintiff is informed and believes that each of the Defendants herein,
22   including Does 1 through 10, inclusive, is responsible in some capacity for the
23   events herein alleged, or is a necessary party for obtaining appropriate relief.
24   Plaintiff will seek leave to amend when the true names, capacities,
25   connections, and responsibilities of the Defendants and Does 1 through 10,
26   inclusive, are ascertained.
27
28


                                            2

     Complaint
       Case 5:19-cv-06209-VKD Document 1 Filed 09/30/19 Page 3 of 8




 1     JURISDICTION & VENUE:
 2     7. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 6   of action, arising from the same nucleus of operative facts and arising out of
 7   the same transactions, is also brought under California’s Unruh Civil Rights
 8   Act, which act expressly incorporates the Americans with Disabilities Act.
 9     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13     FACTUAL ALLEGATIONS:
14     10. Plaintiff went to the Store in February 2019, April 2019 and May 2019
15   with the intention to avail himself of its goods, motivated in part to determine
16   if the defendants comply with the disability access laws.
17     11. The Store is a facility open to the public, a place of public
18   accommodation, and a business establishment.
19     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
20   to provide accessible parking.
21     13. On information and belief the defendants currently fail to provide
22   accessible parking.
23     14. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
24   to provide an accessible entrance.
25     15. On information and belief the defendants currently fail to provide an
26   accessible entrance.
27     16. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
28   to provide accessible door hardware.


                                               3

     Complaint
       Case 5:19-cv-06209-VKD Document 1 Filed 09/30/19 Page 4 of 8




 1     17. On information and belief the defendants currently fail to provide
 2   accessible door hardware.
 3     18. Plaintiff personally encountered these barriers.
 4     19. By failing to provide accessible facilities, the defendants denied the
 5   plaintiff full and equal access.
 6     20. The lack of accessible facilities created difficulty and discomfort for the
 7   Plaintiff.
 8     21. Even though the plaintiff did not confront the barrier, the defendants
 9   currently fail to provide accessible paths of travel inside the Store.
10     22. The defendants have failed to maintain in working and useable
11   conditions those features required to provide ready access to persons with
12   disabilities.
13     23. The barriers identified above are easily removed without much
14   difficulty or expense. They are the types of barriers identified by the
15   Department of Justice as presumably readily achievable to remove and, in fact,
16   these barriers are readily achievable to remove. Moreover, there are numerous
17   alternative accommodations that could be made to provide a greater level of
18   access if complete removal were not achievable.
19     24. Plaintiff will return to the Store to avail himself of its goods and to
20   determine compliance with the disability access laws once it is represented to
21   him that the Store and its facilities are accessible. Plaintiff is currently deterred
22   from doing so because of his knowledge of the existing barriers and his
23   uncertainty about the existence of yet other barriers on the site. If the barriers
24   are not removed, the plaintiff will face unlawful and discriminatory barriers
25   again.
26     25. Given the obvious and blatant nature of the barriers and violations
27   alleged herein, the plaintiff alleges, on information and belief, that there are
28   other violations and barriers on the site that relate to his disability. Plaintiff will


                                               4

     Complaint
       Case 5:19-cv-06209-VKD Document 1 Filed 09/30/19 Page 5 of 8




 1   amend the complaint, to provide proper notice regarding the scope of this
 2   lawsuit, once he conducts a site inspection. However, please be on notice that
 3   the plaintiff seeks to have all barriers related to his disability remedied. See
 4   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 5   encounters one barrier at a site, he can sue to have all barriers that relate to his
 6   disability removed regardless of whether he personally encountered them).
 7
 8   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 9   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
10   Defendants.) (42 U.S.C. section 12101, et seq.)
11     26. Plaintiff re-pleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint.
14     27. Under the ADA, it is an act of discrimination to fail to ensure that the
15   privileges, advantages, accommodations, facilities, goods and services of any
16   place of public accommodation is offered on a full and equal basis by anyone
17   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
18   § 12182(a). Discrimination is defined, inter alia, as follows:
19            a. A failure to make reasonable modifications in policies, practices,
20                or procedures, when such modifications are necessary to afford
21                goods,     services,   facilities,   privileges,    advantages,     or
22                accommodations to individuals with disabilities, unless the
23                accommodation would work a fundamental alteration of those
24                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
25            b. A failure to remove architectural barriers where such removal is
26                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
27                defined by reference to the ADA Standards.
28            c. A failure to make alterations in such a manner that, to the


                                              5

     Complaint
       Case 5:19-cv-06209-VKD Document 1 Filed 09/30/19 Page 6 of 8




 1                maximum extent feasible, the altered portions of the facility are
 2                readily accessible to and usable by individuals with disabilities,
 3                including individuals who use wheelchairs or to ensure that, to the
 4                maximum extent feasible, the path of travel to the altered area and
 5                the bathrooms, telephones, and drinking fountains serving the
 6                altered area, are readily accessible to and usable by individuals
 7                with disabilities. 42 U.S.C. § 12183(a)(2).
 8     28. When a business provides parking for its customers, it must provide
 9   accessible parking.
10     29. Here, accessible parking has not been provided.
11     30. When a business provides door hardware, it must provide accessible
12   door hardware.
13     31. Here, accessible door hardware has not been provided.
14     32. When a business provides an entrance, it must provide an accessible
15   entrance.
16     33. Here, an accessible entrance has not been provided.
17     34. When a business provides paths of travel, it must provide accessible
18   paths of travel.
19     35. Here, accessible paths of travel have not been provided.
20     36. The Safe Harbor provisions of the 2010 Standards are not applicable
21   here because the conditions challenged in this lawsuit do not comply with the
22   1991 Standards.
23     37. A public accommodation must maintain in operable working condition
24   those features of its facilities and equipment that are required to be readily
25   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
26     38. Here, the failure to ensure that the accessible facilities were available
27   and ready to be used by the plaintiff is a violation of the law.
28


                                             6

     Complaint
        Case 5:19-cv-06209-VKD Document 1 Filed 09/30/19 Page 7 of 8




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      39. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      40. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      41. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      42. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21      43. Although the plaintiff was markedly frustrated by facing discriminatory
22   barriers, even manifesting itself with minor and fleeting physical symptoms,
23   the plaintiff does not value this very modest physical personal injury greater
24   than the amount of the statutory damages.
25
26
27
28


                                              7

     Complaint
       Case 5:19-cv-06209-VKD Document 1 Filed 09/30/19 Page 8 of 8




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: September 27, 2019        CENTER FOR DISABILITY ACCESS
14
                                      By:
15
                                      ____________________________________
16
                                             Amanda Seabock, Esq.
17                                           Attorney for plaintiff

18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
